Citation Nr: 0732143	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1989.  He also had subsequent service in the Army National 
Guard from March 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).
FINDINGS OF FACT

1.  Service connection for bipolar disorder was denied by an 
August 1998 RO rating decision.

2.  The evidence added to the record since the August 1998 
rating decision does not bear directly and substantially upon 
the issue of service connection for bipolar disorder.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1998 rating decision 
wherein the RO denied service connection for bipolar disorder 
is not new and material; thus, the claim may not be reopened. 
38 U.S.C.A. §§  5108, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1103 (2006); 38 C.F.R. §  3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide, and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims had held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the contents of the October 2002 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The April 2003 rating decision, 
January 2004 SOC, and April 2007 SSOC explained the basis for 
the RO's action, and the SOC and SSOC provided him with 
additional 60 day periods to submit more evidence.  

It appears that obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The RO 
requested the veteran's records from the Social Security 
Administration (SSA) and was told in April 2007 by SSA that 
they had been lost.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the March 2003 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 338 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service" as including active duty and any 
period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IADT).  
Service connection is available for any period of ADT or IADT 
during which the individual concerned was disabled or dies 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The U.S. Court of 
Appeals for Veterans Claims has re-affirmed that service 
connection is available for injuries, and not diseases, 
sustained on inactive duty for training.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).  Thus, service connection may 
be established for disability resulting from injuries or 
diseases incurred during active duty or ADT, or injuries 
incurred in IADT.

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  See Paulson v. Brown, 7 Vet. App. 474, 478 (1991).  
Similarly, the claimant is not entitled to the benefit of the 
legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).  For these reasons, to the extent the veteran 
claims service connection for a psychosic disorder, he may 
rely on a presumptive period extending one year from his 
separation from active duty, not his subsequent ADT.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers that by itself 
or when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 998), the U.S. Court of Appeals for the Federal 
Circuit noted that the new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince to Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An August 1998 rating 
decision denied service connection for bipolar disorder.  At 
that time, a notice of disagreement (NOD) required a written 
communication expressing dissatisfaction with the decision 
and a desire to contest the result 38 C.F.R. § 20.201 (1998).  
The veteran wrote in September 1998 that he felt that the 
denial of his claim was wrong and requested that it be 
"reopened."  This document did not meet the criteria of 
section 20.201 because he did not express a desire to contest 
the result by appealing.

In a November 1998 letter the RO informed the veteran that 
the evidence did not establish service connection for his 
bipolar disorder, that he needed to provide evidence showing 
service connection for the decision to be reconsidered, and 
that he had until August 19, 1999, to do so.  

In May 1999 the veteran submitted to the RO a Social Security 
Administration decision that found him disabled based on a 
paranoid schizophrenia and other psychotic disorder from 
April 1997 through January 1999.  The RO sent him a letter in 
response in September 1999 explaining that to appeal he 
needed to submit evidence showing that his condition was 
related to his military service.  A claim is considered 
abandoned when a claimant does not supply information 
requested by VA within one year of the request.  38 C.F.R. § 
3.158.  Since the veteran did not respond to the September 
1999 request from the RO within a year, he thereby abandoned 
his claim.  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  38 C.F.R. 
§ 3.158.  

In March 2002 the veteran filed an application for service 
connection based on a left knee injury.  The RO inferred that 
there was also a claim for service connection for bipolar 
disorder based on medical evidence submitted at that time.  
The veteran was informed in a March 2003 letter from the RO 
that for his claim to be reopened he would need to submit new 
and material evidence.  In April 2003 the RO issued another 
rating decision after new evidence was submitted, and denied 
the claim for service connection based on bipolar disorder 
because the evidence was not new and material.  The veteran 
then perfected the current appeal.

Summarizing the evidence of record at the time of the August 
1998 rating decision, the service medical records (SMRs) from 
his original period of active duty do not show any treatment 
for bipolar or other mental disorders.  At an annual 
examination in March 1989 by the National Guard, the 
physician noted a psychiatric abnormality and wrote that the 
veteran had clinical depression, which he admitted had been 
increasing in severity.  

Private medical records show treatment at Anchorage Community 
Mental Health Services in 1997 for schizoaffective disorder.

The veteran had a VA evaluation in March 1998 at which he was 
diagnosed with bipolar disorder, most recent episode 
depressed, psychotic.  At that evaluation the veteran said 
that he had not experienced any racing thoughts or manic-type 
episodes before or during service.

In denying the veteran's claim in April 2003, the RO 
indicated that the new evidence submitted by the veteran was 
not material because it did not bear directly and 
substantially upon the issue of whether the currently claimed 
bipolar disorder had been manifested during service or within 
one year thereafter.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 Fed. 
1390, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, VA records 
from 1994 show that the veteran was diagnosed with bipolar 
affective disorder with phychotic features.  Later in 1994 he 
was hospitalized for a month due to cocaine abuse and bipolar 
affective disorder.

In April 2003 the veteran had private treatment at which he 
was diagnosed with depressive disorder, not otherwise 
specified.  The veteran continued treatment with the same 
center and, in July 2003, his clinician and physician 
diagnosed him with methamphetamine-induced psychotic disorder 
with delusions.

At a March 2004 evaluation with another private physician the 
veteran reported that he took Risperdal, continued to be 
followed by a psychiatrist, and that he had trouble sleeping, 
severe depression, mood swings, and sometimes heard voices.   
The physician diagnosed him with bipolar disorder and opined 
that he was more likely to decompensate in a competitive 
workplace.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for bipolar disorder.  While the 
recent private and VA treatment records do constitute new 
evidence, in that they were not of record at the time of the 
previous decision, they are not material because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran has current bipolar 
disorder that is of in-service origin.  Specifically, none of 
the new evidence provides competent information to link the 
veteran's currently diagnosed bipolar disorder to his 
military service or any incident that occurred therein.  
Furthermore, none of the evidence added to the file tends to 
show that the veteran demonstrated bipolar disorder within 
one year after his separation from active military service.  
Therefore, even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomology 
and current bipolar disability.

The evidence added to the file merely shows that the veteran 
has received treatment for psychiatric disorders, including 
bipolar disorder and depression, a fact already known to the 
RO prior to the August 1998 rating decision.  Therefore, this 
evidence is not new and material.

We recognize the sincerity of the arguments advanced by the 
veteran that his bipolar disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However bipolar disorder is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay diagnosis.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for bipolar disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the Board has found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bipolar disorder is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at 
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


